    Case 8:19-cv-02341-WFJ-JSS Document 17-1 Filed 10/15/19 Page 1 of 26 PageID 70




                                  UNITED STATES DISTRICT COURT
                                   MIDDLE llISTRICT OF FLORIDA

                                     CASE NO.19-cv-2341-WFJ-JSS

       HONEY MILESTONE,

              Plaintiff,

       v.

       CITRUS SPECIALTY GROUP,INC.,
       HCA PHYSICIAN SERVICCS, INC., and
       CITRUS MEMORIAL HOSPI'I'~L,INC.,

              Defendants.                               /

                                DECLARATION OF CAItRIE I3EItTIN~

             Carrie 13ertine ("Declarant") states as follows:
I
             1.      My naive is Carrie Bertine. I make this Declaration based on my personal

      knowledge.

             2.      I am ~;mployed as the Practice Manager for Citrus Specialty Group, Inc. d/b/a

      Genesis Women's Center. In this role, I am the senior administrator and oversee the practice as

      well as its employees.

             3.      As part of my duties, I have custody to the personnel files of present and former

     employees of Citrus Specialty Group, Inc. d/b/a Genesis Women's Center.

             4.      Attached to this Declaration as Exhibit 1 is a copy of the Physician Ernpin~~ment

      Agreement dated July 1 S, 2017, between Citrus Specialty Group,Inc and Honey Milestone, M.D.,

      a former employee. A copy of this Agreement is in the personnel file of Dr. Milestone and the

      attached copy is an accurate and complete duplicate of the document on Iler personcael file.
Case 8:19-cv-02341-WFJ-JSS Document 17-1 Filed 10/15/19 Page 2 of 26 PageID 71




         5.        The Agreement has been prepared and maintained by Citrus Specialty Group, Inc.

  in the normal course of business, and is maintained as part of its business records of which I am

  the custodian,

         6.        On August 1, 2018, Dr. Milestone submitted her "without cause" letter of

  resignation effective in ninety days, per paragraph 6(C)of the Physician Employment Agreement.

  A copy of her letter is attached as Exhibit 2.

         7.        In September 2019, in connection witl111er premature resignation, Citrus Specialty

  Group, Inc. commenced an arbitration against Dr. Milestone before the American Health Lawyer's

  Association, Claim No. 5397.

  I declare under penalty of perjury that the foregoing is true and correct.


         Executed this ~~ day of October, 2019.



                                                                                 ~~>
                                                        Carrie Bertine




          1 19941729.1
Case 8:19-cv-02341-WFJ-JSS Document 17-1 Filed 10/15/19 Page 3 of 26 PageID 72




                              EXHIBIT 1
   Case 8:19-cv-02341-WFJ-JSS Document 17-1 Filed 10/15/19 Page 4 of 26 PageID 73




    PHYSICIAN EMPLOYMENT AGREEMENT
   (NON-HOSPITAL SETTING)
    HCAPS-459 Rev 12/2016 v9G
    Contract CSG-121928,Supplement 0



        THIS PHYSICIAN EMPLOYMENT AGREEMENT (the "Agreement") is made and entered into by and between Citrus
        Specialty Group, Inc. d/b/a Genesis Women's Center("Employer"), and Honey Milestone,- MD ("Physician").
                                                                   RECITALS
         WHEREAS,Employer is engaged in the business of operating and managing medical practices and other health care services
         in Citrus County, Florida (the "County");
        WHEREAS, Physician is licensed in the state in which the County is located and specializes in Obstetrics and Gynecology
       ("Specialty"); and
        WHEREAS,Employer desires to employ Physician, and Physician desires to be employed by Employer, to render
        professional physician services, in accordance with the terms and conditions specified herein.

        NOW,THEREFORE,in consideration of the foregoing recitals and the mutual promises and conditions set forth herein, and
        other good and valuable consideration,the receipt and sufficiency of which are hereby acknowledged,Employer and Physician,
        intending to become legally bound, agree as follows:

1. ENGAGEMENT
    A. Employer engages Physician, and Physician accepts such cngagement, as a physician in the Specialty primarily at the medical
       practice office located at 800 Medical Court East, Inverness,. Florida, 34452 (the "Practice"), and such other practice sites as
       may be reasonably designated by Employer from time to time, in accordance with the terms and conditions ofthis Agreement.
F#111~I~u'I
    A. Term. The term of this Agreement shall commence on the Effective Date, which shall be on or about September 1, 2017, but
       in no event later than three months after that date; and continue until August 31, 2020("Agreement Term"), subject to earlier
       termination ofthis Agreement pursuant to the Termination Section, hereof. The first date that Physician reports to work and is
       eligible to work pursuant to this Agreement shall be referred to herein as the "Effective Date".
3. DUTIES AND SERVICES
    A. Work Schedule. During the Agreement Term, Physician agrees to devote his/her full professional working time and attention,
       at a minimum of forty (40) hours per work week (excluding time spent on-call), to the practice of medicine for the benefit of
       Employer under the terms of this Agreement._Employer shall establish Physician's work schedule and on-call schedule, which
       schedule shall be inclusive of hours providing patient care at the facilities of Employer, any and all Medical Staff obligations,
       and administrative duties.
    B. [Yan-Physician Personnel. Employer will provide Physician with a reasonable level ofnon-physician personnel support, in
       Employer's discretion, including, but not limited to, nurses, technicians, secretarial staff, and other medical and non-medical
       personnel, to assist Physician in the performance of his/her duties. Physician shall report to, consult with, and use the input of
       Employer regarding the hiring and firing of medical staff who work within the Practice and the overall operations of the
       Practice. All final decisions regarding hiring and firing of Practice personnel shall rest with Employer.
    C. Availability and Deities, Physician shall be responsible-for such duties as assigned fo him or her from time to time by Employer
       commensurate with his/her Specialty. Physician shall make him herself available to provide professional medical services to,
       and treat patients ofEmployer, whether such patients are in Employer's office, a hospital, or another treatment location covered
       by Employer. Physician hereby agrees to devote hislher full working time and attention, together with Physician's best
       endeavors and skill, for the interest, benefit and best advantage of Employer and shall provide services on behalfof Employer
       in a manner that shall maintain the productivity of the Practice. Physician shall provide all professional medical services in
       accordance with the policies and procedures established by Employer, and the appropriate'standards of care of the community.
       Physician shall have the authority to refuse to treat a specific patient or to dismiss any particular patient if the patient has been
       abusive, disruptive or threatening or has refused to comply with Physician's orders, or for other reasons of a similar nature. In
       the case of any such dismissal, Physician agrees that appropriate notice by certified letter shall be sent to such patient and
                                                              Page l of21
Case 8:19-cv-02341-WFJ-JSS Document 17-1 Filed 10/15/19 Page 5 of 26 PageID 74




    emergency care shall be provided by Physician to such patient for an appropriate period after such dismissal. Notwithstanding
    the foregoing, Physician agrees that he/she will not refuse to treat a patient and will not discriminate with respect to quality of
   care of a patient or otherwise on the basis of such patient's race, color, national origin, ancestry, religion, sex, marital status,
   sexual orientation, age, disability or medical condition,or as otherwise set forth in applicable federal and state laws. Except as
   otherwise stated herein, Ahysician specifically understands that Employer shall have the final authority over the acceptance or
    refusal of any person for whom professional services may be rendered and the amount of fees to be charged to such patients.
   Physician shall not refuse to see any patient assigned by Employer because of the source of payment for services rendered by
   Physician or because the patient is or is not employed by any particular employer or is or is not a member of any particular
    insurance plan or HMO. During the Agreement Term, Physician shall be required to be "on-call" or "on-duty" as reasonable
    and appropriate. Physician shall not substitute a physician to provide service in his or her place without Employer's prior
    approval except that such approval shall not be required if the physician substituting "on-call" or "on-duty" coverage with
    Physician is an employee of Employer and has full active privileges at the facility where Physician has coverage requirements
    and Employer is provided advance notice of such substitution. Physician shall accept and receive consultations and requests
    for professional services from physicians employed by Employer, as well as from other physicians with whom Employer has
    contractual relationships for the provision of medical services. In the event a patient ofthe Practice requires(i) hospitalization,
   (ii) outpatient services,(iii) diagnostic, lab, physical therapy, or other ancillary services, or (iv) any other healthcare services,
   Physician shall take all necessary and appropriate actions.

D. Patient Care. Nothing in this Agreement shall be interpreted to dictate Physician's practice of medicine, delivery of direct
   patient care or independentjudgment in the practice of medicine: Physician shall have complete control over the diagnosis and
   treatment of patients,'and neither Employer nor any employee of Employer shall exercise any direct supervision or control over
   the individual treatment of the patient. Physician agrees that Physician's treatment and diagnosis of patients will be consistent
   with ali rules and regulations promulgated by Employer dealing with the general treatment of patients. In rendering medical
   services to patients, Physician shall satisfy the standards and requirements of all state and federal statutes and all standards,
   rulings, or regulations of the Board of Medicine/Medical Examiners(or other equivalent board or agency), the Department of
   Health ofthe state in which the Practice is located, or any other applicable governmental agency or individual having authority
   to administer, regulate, accredit, or otherwise set standards for the Practice.

E. Performance Standards. In performing services under this Agreement, Physician shall comply with the following
   Performance Standards:.
    i.   promote cooperation.and:teamwork among other physicians and other employees and personnel of Employer;

    ii, develop standardization of Specialty practices _and_ procedures;

    iii. attend all required management meetings;

    iv. assist Employer as requested.in the efficient and effective day-to-day management ofthe Practice;

    v. respond to patient and referring physician needs and concerns regarding patient diagnosis and treatment as expeditiously
       as reasonably possible;

    vi. fully support Employer's overall quality improvement and quality assurance initiatives;

    vii. recommend professional, technical, and support staff needs to Employer;
    viii. recommend policies and procedures regarding scheduling of patients to the end that the safety and health of patients takes
          precedence over other concerns;

    ix. direct other employees ofthe Practice in the provision of medical services, especially with regard to patient safety;
    x. maintain and timely update patient medical records;

    xi. adhere to alt reasonable Policies and Procedures adopted by Employer; and

    xii. adhere to such other performance standards as established by Employer from time to time.

    xiii. utilize technology-based programs and equipment as provided by Employer; Physician will not load any technology-based
          programs onto equipment owned by Employer or utilize any electronic devices (e.g., PDAs)not purchased or approved by
          Employer.

    xiv. Physician shall promptly report to Employer any actual, potential or perceived conflict of interest in accordance with, and
         shall otherwise comply with,Employer's Conflict of Interest Policy(HCAPS BC.021).
                                                       Page 2 of21
Case 8:19-cv-02341-WFJ-JSS Document 17-1 Filed 10/15/19 Page 6 of 26 PageID 75




F. I.ocation(s) for Services. Physician shall perform his/her duties at the Practice, those hospital facilities at which Physician
   maintains medical staff privileges and such other practice locations of Employer as may be reasonably designated by Employer
   from time to time. Employer shall have reasonable discretion to consolidate and relocate practices operated by Employer,
   including the Practice.

G. Outside Medical Services. During the Agreement Term, Physician shall not provide Outside Medical Services without
   Employer's prior written consent. "Outside Medical Services" means services, provided other than on behalf of Employer,
   involving the use of Physician's medical education, title; license, training or experience. Such services include, without
   limitation, professional medical and surgical services, call coverage services, medical director services, research services and
   other services, such as teaching, writing, speaking, consulting, research or expert witness services, regardless of whether
   Physician performs such services on behalfof himselfor herselfor on behalfofa third party and regardless of whether Physician
   performs such services for gain, profit or other pecuniary advantage. Such services do not include however services provided
   by Physician to a third party on behalfofEmployer. For illustration purposes only,ifPhysician provides on behalfofEmployer
   medical director services to a hospital pursuant to an agreement between the hospital and Employer, those medical director
   services would not be considered Outside Medical Services. IfEmployer provides written consent to the provision by Physician
   ofan Outside Medical Service, such Outside Medical Service is referred to herein as a "Permitted Outside Medical Service."
   Physician acknowledges and agrees that no such consent will be applicable except in the specific instance for which it is given
   and that the granting ofsuch consent by Employer in a specific instance'-will not obligate Employer to grant its consent in any
   subsequent similar instance. With respect to any Permitted Outside Medical Services, if any, Physician represents, warrants
   and covenants to Employer and agrees as follows:(i)Physician shall not perform any Permitted Outside Medical Service during
   such times as Physician is required to provide services hereunder and shall not allow any Permitted Outside Medical Services
   to interfere with the performance ofPhysician's duties and obligations hereunder;(ii) without Employer's prior express written
   consent, Physician shall not perform a Permitted Outside Medical Service if doing so would violate the terms of Section 9
  (Covenant Not to.Compete) below; (iii) if any Permitted Outside Medical Service is of the kind for which general liability,
   workers compensation and/or professional liability insurance is commonly maintained, Phys'rciarr shall, at his or her own cost
   and expense, obtain or cause to be obtained, such insurance from a reputable carrier and in such amounts as are commonly
   maintained; (iv) except as otherwise agreed in writing by Employer, Physician shall not use any of Employer's resources
  (including without limitation, staff, space, materials, equipment, software, transcription services, etc,) in connection with the
   performance of any Permitted Outside Medical Services; and (v) when performing, offering to perform or advertising any
   Permitted Outside- Medical Services, Physician shall not represent that he or she is engaged or employed by Employer or
   associated with Employer or any of its affiliates(or any facility operated by Employer or any of its affiliates) in any way (other
   than, if applicable; as an independent member of the medical staff of such a facility); and (vi) Physician shall not allow the
   compensation he or she receives for any Permitted Outside Medical Service to vary with, or take into account, the volume or
   value ofany ofPhysician's referrals to, or other business generated for, Employer or any of its affiliates. In the event Physician
   performs any Outside Medical Services other than as permitted by this Section 3.G., Physician shall promptly notify Employer.

H. Workplace Rules. Physician shalt observe and comply with the rules, regulations, policies and procedures established by
   Employer with respect to the performance of Physician's duties. In :the event of any inconsistency between such rules,
   regulations, policies and procedures and .this. Agreement, the provisions of this Agreement shall prevail.

    Manaeed Care. Physician shall complete/submit all necessary credentialing documentation which will enable Physician to
    participate in all managed care areangements made available by or through Employer at least 90 days prior to the Effective
    Date ofthis Agreement(or such other period as Employer may request) and within 15 days ofall subsequent requests. Employer
    shall have the sole and exclusive: right and authority to enter into contractual relationships with HMOs, IPAs, PPOs, PHOs,
    IDSs, employer groups, provider networks and other managed care organizations and third party payors. Physician shall not
    otherwise contract with any managed care organization or third party payor. In connection with such managed care
    arrangements, Employer. shall- negotiate such, managed care arrangements with the proviso that Physician shall not be
    individually responsible to the managed care company. for any withhold and that no hold harmless provision shall be applicable
    to, or enforceable upon, Physician. Employer shall use reasonable efforts to ensure that any capitation rates, discounted fees or
    other risk based arrangements are consistent and competitive. with the rates accepted by other physicians practicing in
    Physician's specialty in the County.

1. Other Services. During the Agreement Term, Physician and Employer may mutually agree to Physician's rendering additional
   services. Such duties may include service on hospital staff committees, peer review organizations, or other committees of
   Employer, and serving on national and regional committees of Employer's Affiliates (which term as used in this Agreement
   shall include any person, corporation, partnership, general partner or other entity that directly, or indirectly through one or more
   intermediaries, controls or is controlled by or is under common control with Employer); provided-that-such duties shall not
   interfere with the professional services provided by Physician.on behalfof Employer pursuant to this Agreement.


                                                          Page 3 of21
  Case 8:19-cv-02341-WFJ-JSS Document 17-1 Filed 10/15/19 Page 7 of 26 PageID 76




  K. Additional Physicians. Employer and Physician agree as an essential term ofthis Agreement that it is the intent ofthe parties
     to develop a comprehensive medical practice. It is further .understood that Employer intends to negotiate and enter into
     employment relationships with additional qualified physicians. Physician agrees to use his/her best efforts to forge and establish
     an ongoing relationship and team,approach with-such additional physicians for the furnishing of physician and related services
     to patients.

  L. Acknowledeement of laformation Disclosure. Physician agrees(a)that any and all information and documentation regarding
     his or her clinical competence or professional conduct that may be obtained or produced as part ofthe credentialing, quality
     assessment, or review of professional conduct by Employer or an affiliated facility in which Employer's physicians provide
     professional services'("Confidential Information") may be shared between Employer and such affiliated facility and/or with
     the administrative offices of Employer and its affiliates. Such Confidential Information shall not include discussions by a peer
     review body,though it may include any decisions made by such a body,that have been ar will be communicated to the physician;
     and(b)to extend absolute immunity to, release from any and al,l liability, and not sue the person or entity disclosing Confidential
     Information (the "Disclosing Entity"),for disclosing information to the appropriate persons,and/or for ar~y action that may be
     taken by the person or entity receiving the Confidential Information (the "Receiving Entity") from the Disclosing Entity. In
     addition Physician agrees that if suit is filed in violation of this provision, Physician shall be responsible for Employer's
     attorneys fees and costs to defend such suit For purposes of this paragraph, the Disclosing Entity and the Receiving Entity
     includes Employer, the affiliated facility(s), and any other affiliated entity, as well as all of the employees, agents, and
     representatives of these entities.

4. COMPENSATION

  A. Compensation. During the Agreement Term, Employer.sfiall .pay Physician compensation as set forth on the attached
     E~chibit(s)("Physician Compensation").

  B. Leave. Physician shall be entitled to leave as set forth on the attached Exhibits)("Physician Compensation").

  C. Travel Reimbursement. Employer, in its sole discretion, may reimburse Physician pursuant to Employer's policies for
     reasonable travel expenses incurred by Physician in providing professional services, on-call coverage, or any other services as
     Employer may approve. Any such reimbursement must be pre-approved by Employer and shall not be paid until Physician has
     submitted travel records or receipts to Employer for the period for which reimbursement is requested in a form acceptable to
     Employer.

  D. Benefits. Employer shall provide.. Physician with medical benefits for Physician and Physician's beneficiaries that are
     comparable to the coverage available, from time to time, to the other similarly situated employees ofEmployer. Employer will
     provide health, life, disability, and dental benefits for Physician on similar terms as the other employees of Employer.
     Employer's life insurance company may require Physician to satisfacto~i(y pass a physical examination in order to issue a life
     insurance policy to Physician. In addition, Employer may elect to obtain key-man life insurance coverage on Physician, and
     Physician hereby agrees to submit to any required physical therefor. Physician shall be entitled to participate in Employer's
     retirement and other benefit plans as offered from time to time at a level commensurate with the retirement benefits offered to
     other employees of Employer. Employer shall withhold the employee portion of the costs of all such benefits from Physician
     Compensation in accordance with its general payroll practices. Employer shall provide Physician other benefits as set forth on
     the attachedBxhibit(s)("Physician Compensation").

  E. Income and Emnlovment Taxes.'Physician shall be..an employee of Employer for all purposes. Employer shall withhold
     amounts from Physician Compensation in accordance with the requirements of applicable law for federal income tax, FICA,
     FUTA,and other employment or payroll tax purposes. It shall be Physician's responsibility to report and pay all federal taxes
     arising from Physician's receipt ofcompensation hereunder.

5. INSURANCE
  A. Medical Liability Insurance. During the Agreement Term, Employer will pay the cost of your occurrence form professional
     liability insurance with minimum coverage ofTwo Hundred Fifty Thousand Dollars($250,000.00)per occurrence with a yearly
     maximum ofSeven Hundred Fifty Thousand Dollars($750,000.00)in the aggregate.'fhe limits on that insurance shall be high
     enough to satisfy the. Medical Staffobligations of the facilities where Employer has required you to obtain privileges, if any.
     Such professional liability insurance will be provided through Employer's Affiliate, Health Care Indemnity,Inc.("HCI"). You
     agree to cooperate with HCI in .,providing any information it needs to acquire and maintain ongoing professional liability
     coverage..You agreeso cooperate withNCl in providing any information it,needs to acquire and maintain ongoing professional
     liability coverage.. Also, you agree to cooperate in HCI's defense ofany claims made, whether arising prior to, during or after
     the Agreement Term.!f Physician Compensation is specified on Exhibit Aand/or Exhibit B,the cost of such insurance shall
     be treated as an Employer Operating Expense(as defined on Exhibit A).
                                                            Page 4 of21
  Case 8:19-cv-02341-WFJ-JSS Document 17-1 Filed 10/15/19 Page 8 of 26 PageID 77




     In exchange for Employerproviding professional medical liability insurance, you-agree to participate in HCI's risk management
     and loss prevention programs, which may include successfully completing risk management continuing medical education
     courses or classes approved by Employer during the Agreement Term..
6. TERMINATION
  A. Termination by Emalover "For Cause." The Agreement Term (including any renewal term) may be terminated prior to its
     expiration, at the election of Employer, under any of the following circumstances:
      i.   Upon written notice to Physician, if Physician is in a material breach, default or violation of any provision of this
           Agreement and fails to cure such material breach, default or violation to the reasonable satisfaction of Employer within
           thirty (30) days after notice in writing by Employer to do so or within said thirty (30) days to commence such cure and
           thereafter diligently to prosecute such cure to completion;
      ii. Upon written notice to Physician, if Ahysician'fails to meet utilization performance, efficiency, or quality standards
          established by Employer or fails to conform and comply with .Employer's professional requirements concerning
          maintenance of medical records, and fails to cure .such. failure to the reasonable satisfaction of Employer within ten (10)
          days after notice in writing by Employer to do so or within such ten (10) days to commence such cure and, thereafter,
          diligently to prosecute such cure to completion. The opportunity to cure in this Section shall be available only once during
          the Agreement Term; or
      iii. immediately upon written notice by Employer to Physician (or Physician's estate) for any of the following reasons:
           a. Physician's death or permanent disability, The term `.`disability" shall be defined as a physical or mental impairment
              that causes the Physician to be unable to perform:the essential functions ofhis or herjob as set forth in this Agreement,
              with or withou[ reasonable accommodation, after consideration of any job protection benefits afforded by applicable
              state or federal law;
           b. Physician's license to practice medicine is suspended, subject to probation, revoked, or canceled or a restriction or
              limitation by any governmental authority having jurisdiction over Physician is placed or imposed upon him/her so that
              he/she cannot perform the professional services for which he/she was engaged hereunder;
           c. Physician is terminated or suspended from Medicare, Medicaid or other state or federal government healthcare
              entitlement program, or any successor program;
           d. Physician's failure to maintain unrestricted staff membership or privileges on the medical staffofany facility operated
              by Employer or its Affiliates;
           e. Physician's medical staff membership or clinical privileges at any acute care hospital or of any facility affiliated with
              Employer are suspended, curtailed, revoked, or terminated as a result of an adverse action taken by such hospital;
           f. Physician is convicted of a felony or a-crime of moral turpitude;
           g. Physician conducts him herself in a manner that Employer determines in good faith to be unethical, unprofessional,
              unlawful, or fraudulent, is:detrimental to patient care, or impairs the reputation or operations of Employer;
           h. Upon repeated failure by Physician to meet'utilization, performance, efficiency, or quality standards established by
              Employer after cone-time opportunity to cure as described in Paragraph 6.A.ii;

           i.   Upon repeated failure by Physician to conform and comply with Employer's professional requirements concerning
                maintenance of medical records after aone-time opportunity to cure as described in Paragraph 6.A.ii;
           j.   Upon cancellation of Physician's coverage, or Physician's uninsurability, under the terms and conditions of the
                professional liability insurance provided;
           k. .Upon the. determination by the Employer that Physician has reported to work with a measurable quantity in blood or
               urine of non-prescribed narcotics, hallucinogenic drugs,,marijuana or other non-prescribed controlled substances or
               that the Physician is working while impaired by alcohol or prescribed narcotics while on the Employer's property or
               during working hours.
           1.   Physician breaches any material rules, policies and/or procedures of Employer;


                                                            Page 5 of21
Case 8:19-cv-02341-WFJ-JSS Document 17-1 Filed 10/15/19 Page 9 of 26 PageID 78




         m. Upon the imposition ofany restriction or limitation on Physician by any governmental or professional authority having
            jurisdiction over Fhysician to such an extent that Physician cannot engage in the practice of medicine as required
            hereunder;
         n. Upon the determination of Employer in good faith that Physician is not providing adequate patient care or that the
            health, safety,or welfare of patients is jeopardized by continuing the employment ofPhysician;
         o. Physician's ability to prescribe controlled substances is suspended, subject to probation, revoked, or restricted in any
            way; or
         p. Any of the representations of Physician is false or incorrect when made or thereafter becomes false or incorrect, or
            any warranty of Physician is breached.
B. Termination by Phvsician "For Cause." The Agreement Term (including any renewal term) may be terminated prior to its
   expiration, at the election of Physician, under any ofthe following circumstances:
    i.   Upon written notice to Employer, ifEmployer is in material breach,default or violation ofany provision ofthis Agreement
         and fails to cure such material breach, default or violation within thirty(30)days after notice in writing by Physician to do
         so or within said thirty(30)days to commence such cure and thereafter diligently to prosecute such cure to completion; or
    ii. Immediately upon written notice by Physician to Employer for any ofthe following reasons:
         a. bankruptcy or receivership of Employer; or
         b. revocation or suspension of Employer from the Medicare or Medicaid Arograms or any successor program.
C. Termination by Employer or PhysiciAn "Without Cause." Employer or Physician may terminate this Agreement hereunder,
   without cause, at any time upon ninety(90)days prior written notice to the other party provided, however, that, at Employer's
   sole and exclusive option, Employer may terminate this Agreement and elect to "pay-out" all or a portion of the notice period
  (subject to applicable payroll withholdings) and ot~set therefrom any amounts owed by Physician to Employer. The date of
   termination will be the last day Physician provides services under this :Agreement. Such pay-out will be equivalent to the
   average Physician Compensation (as defined in Exhibit A)earned by Physician in the previous three(3) month period. If the
   Physician has been working for less than three(3)months,then such pay-out will be determined by the average monthly amount
   ofPhysician Compensation earned by Physician.
D. Obligations After Termination. Upon termination of this Agreement for any reason, Physician Compensation shall
   immediately cease and Physician (or Physician's estate) shat! be entitled to receive only those amounts earned or accrued on
   services provided by Physician up to the date oftermination. Physician's rights to any on-going ar continuing benefits shall be
   determined in accordance with the terms of the applicable benefit plan of Employer. Termination of this Agreement shall not
   release or discharge Employer from any obligation,debt or liability incurred prior to the date oftermination ofthis Agreement.
   Following any notice oftermination ofemployment hereunder, whether given by Employer or Physician, Physician shall fully
   cooperate with Employer in all matters relating to the winding down of his or her pending work on behalfof Employer and the
   orderly transfer ofsuch work to the other professional employees of Employer,if applicable. On or after the tendering ofnotice
   of termination hereunder and during any notice period, Employer shall be entitled to such full-time or part-time services of
   Physician as Employer may reasonably require, and Employer shall specifically have the right to terminate, in whole or in part,
   the active services ofPhysician at the time such notice is given and to pay to Physician the compensation due to him or her for
   the duration of the notice period. The right of the parties to terminate this Agreement shall be without prejudice to any ether
   right or remedy as may be available to a party at law or in equity upon the breach of this Agreement. Notwithstanding the
   foregoing, neither party shall be liable to the other for any indirect; incidental, or consequential damages or losses, including
   lost profits, arising out ofthe breach of this Agreement by the other party, except as provided in the following sentence or as
   specified on any exhibit or addendum hereto. If Physician provides less than the required notice prior to terminating this
   Agreement, Physician shall reimburse Employer for its "Excess Cost° during the "Shortage Period" within five (5) business
   days after Employer's written demand therefor. For purposes of this Agreement,(i) the term "Excess Cost" shall mean the
   amount expended by Employer in securing coverage for Physician during the Shortage Period in excess of the amount that
   would have been paid to Physician in accordance with this Agreement during such period, and (ii) the term "Shortage Period"
   shall mean the difference between the actual number of days notice given by Physician and the number of days of notice
   required to be given hereunder.
E. Other Requrements.Upon Termination. Upon termination of this Agreement for any reason:(i)Physician's participation'in
   any ofEmployer's fringe benefit plans Shall immediately cease(subject to any post termination benefits, ifany,expressly stated
   in the then current plans for such benefits); and (ii)the provisions of Sections 8,9, and 10 hereof shall remain in full force and
   effect, except as otherwise specifically provided herein.,
                                                          Aage 6 of21
 Case 8:19-cv-02341-WFJ-JSS Document 17-1 Filed 10/15/19 Page 10 of 26 PageID 79




7. COVENANTS,REPRESENTATIONS,AND WARRANTIES.                                  -
  A. Physician covenants, represents, or warrants at all.times during the Agreement Term (including any renewal term)that:
      i.   Physician is not in breach of, and. will not during the Agreement Term be in breach of, any other contract, obligation, or
           covenant that could affect his or her ability to perform hereunder and, as a result of entering into this Agreement, will not
           breach any such contract, obligation, or covenant.
           Physician is duly licensed and registered and in good standing under the laws of the state in which the Practice is located
           to engage in the practice of medicine and to prescribe and administer controlled substances, and that such license and
           registration have not been suspended, revoked or restricted in any manner. As a condition of employment hereunder,
           Physician, at his or her sole expense unless specifically provided for in this Agreement, shall secure and maintain at all
           times during the Agreement Term an unrestricted, _non-probational license to practice medicine in the state in which the
           Practice is located. Physician shall report, in writing, any probation, suspension, restriction, limitation, or revocation on
           any license related to the practice of medicine on the day of such probation, suspension, restriction, limitation, or
           revocation.
      iii. Physician shall maintain in good standing unrestricted staff membership and privileges on the medical staff of a hospital
           facility owned by Employer or its Affiliates.
      iv. Physician has current controlled substances certifications and registrations issued by the state in which the Practice is
          located and the United States Drug Enforcement Administration, which certifications and registrations have not been
          surrendered,suspended, revoked, expired or restricted in any manner. As a condition ofemployment hereunder, Physician
          shall, at his or her sole expense unless specifically`provided for in this Agreement,secure and maintain at all times during
          the Agreement Term unrestricted, non-probational certifications and registrations with the state in which the Practice is
          located and the United States Drug Enforcement Administration to administer and prescribe controlled substances.
          Physician shall report, in writing, any probation, suspension, restriction, limitation, or revocation on any certification or
          registration related to the practice of medicine on .the day of such probation, suspension, restriction, limitation, or
          revocation.

      v. Physician has disclosed and will disclose to Employer the following matters, whether occurring at any time during the past
         five(5) years prior to the date ofthis Agreement or at any time during the Agreement Term:
           a. any actual or threatened malpractice suit, any actual or constructive known claim_ (whether or not filed in court),
              settlement, settlement allocation,judgment, verdict or decree against Physician;
           b. any actual or threatened disciplinary, peer review or professional review investigation, proceeding or action instituted
              against Physician by any licensure board, hospital, medical school, health care facility or entity, professional society
              or association, third party payor, peer review or professional review committee or body, or governmental agency;
           c. any criminal complaint, indictment or criminal proceeding in which Physician is named as a defendant;
           d. any actual or threatened investigation or proceeding, whether administrative, civil or criminal, relating to an allegation
              against Physician of filing false health care claims, violating anti-kickback laws, violating fee-splitting laws, or
              engaging in billing improprieties;
           e: any organic or mental illness or condition that impairs or is likely to impair Physician's ability to practice medicine;
           f. any dependency on, or habitual use or abuse of, alcohol or controlled substances, or any participation in any alcohol
              or controlled substance, detoxification, treatment, recovery, rehabilitation, counseling, screening or monitoring
              program; .
           g. any actual or threatened allegation, or any investigation or proceeding based on any allegation, against Physician for
              .violating professional ethics or standards, or engaging in illegal, immoral or other misconduct (of any nature or
               degree); and
           h. any denial or withdrawal of an application in any state for licensure as a physician, for medical staff privileges at any
              hospital or other.health care entity, for board certification or recertification, for state or federal controlled substances
              registration, or for malpractice insurance.
           i.   any denial of appointment or reappointment of membership on the medical staff of any hospital; any suspension,
                curtailment, revocation, or termination of any hospital medical staff membership or clinical privileges; or any

                                                            Page 7 of21
  Case 8:19-cv-02341-WFJ-JSS Document 17-1 Filed 10/15/19 Page 11 of 26 PageID 80




               voluntary relinquishment of such staff membership or clinical privileges by Physician while a charge of substandard
               quality of patient care was pending against him/her(regardless of the veracity of the charge).

      vi. Physician is board certified or board eligible in the.Specialty by the applicable board of medical specialization.
      vii. Physician shall at all times render services to patients in a competent, professional and ethical manner, in accordance with
           prevailing standards of medical practice in the relevant community, perform professional and supervisory services in
           accordance with recognized standards of the medical profession, and act in a manner consistent with the Principles of
           Medical Ethics of the American Medical Association and all applicable statutes, regulations, rules, orders and directives
           of any and all applicable governmental and regulatory bodies having competentjurisdiction.

      viii. In connection with the provision of professional services to patients of Employer, Physician shall use the equipment,
            instruments, pharmaceuticals and supplies furnished by or on behalf of Employer for. the purposes for which they are
            intended and in a manner consistent with sound medical practice.-

      ix. Physician shall participate in the Medicare and Medicaid Programs, workers compensation, other federal and state
          reimbursement programs, and the payment plan of any commercial insurer, health maintenance organization, preferred
          provider organization, accountable health plan, or other health benefit program.

      x. Physician shall keep and maintain (or cause to be kept and maintained) appropriate records, consistent with prevailing
         standards of medical practice in Physician's relevant community,relating to all professional services rendered by him under
         this Agreement and shall prepare and attend to, in connection with such services, all reports, claims, and correspondence
         necessary or appropriate in the circumstances, as determined mutually by Employer and Physician, all of which records,
         reports, claims, and correspondence shall belong to Employer.

      xi. Physician covenants not to use, or permit any .other personnel. under the supervision of Physician to use, any part of the
          premises of Employer for any purpose other than the: performance ofservices hereunder.

      xii. Physician(A)is not currently.excluded, debarred, or otherwise ineligible to participate in the Federal health care programs
           as defined in 42 U.S.C. § 1320a-7b(~ (the "Federal health care programs");(B) is not convicted of a criminal offense
           related to the provision of health care items or services but has not yet been excluded, debarred, or otherwise declared
           ineligible to participate in the Federal health care programs, and (C)is not under investigation or otherwise aware of any
           circumstances.which may result in Physician's being excluded from participation in the Federal health care programs.

      The representations, warranties, and covenants contained in this Section shall be ongoing representations, warranties, and
      covenants during the Agreement _Term, and Physician. shall immediately notify Employer of any change in the status of the
      covenant, representation, or warranty set forth in this Section. Any breach ofthis Section by Physician shall give Employer the
      right to terminate this Agreement immediately for cause. ,

8. DISCLOSURE OF INFORMATION

  A. Custody of Medical Records. Physician understands and agrees that during the Agreement Term and thereafter all medical
     records, case records, case histories, x ray files, or personal or regular files concerning patients of Employer or any of its
     Affiliates, or patients consulted, interviewed or treated and cared for by Physician, shall belong to and remain the property of
     Employer. Upon termination of this Agreement, Physician shall not be entitled to keep original records or preserve records of
     Employer or any of its Affiliates as to any patient unless the patient shall specifically request a different disposition of his or
     her records,or copies thereof, and in no event shall Physician be entitled to the records,or copies thereof,of patients not treated
     by Physician. Employer agrees at all times, both during and.after termination ofthis Agreement,to maintain and preserve such
     records in a manner consistent and incompliance with all applicable laws and regulations. ifEmployer provides Physician with
     original patient records pursuant to the terms hereof,.,Physician.shall retain all of such records and, upon Employer's request,
     shall make such originals available to Employer. if any medical'malpractice orother claim, auditor business need ofPhysician
     arisesand involves records which are retained by Employer pursuant to the terms hereof, Employer agrees to make such original
     medical records available to Physician, or Physician's designated counsel or representative for inspection and copying, during
     regular business hours, in accordance with applicable law:

  B. Disclosure of Information. Physician recognizes and acknowledges that all records, files, reports, protocols, policies,
     manuals, databases, processes, procedures, computer systems, materials and other documents pertaining to services rendered
     by Physician hereunder, or to the operations of Employer, belong,to and shall remain the property of Employer and constitute
      rho riet information and tYde sperpts ofrym to er. Ph sic~an reco nines and acknowledges that the terms ofthis
     A eemen,as well as Em to er's ro rieta infomatioand tradescrets as they may exist from time to time, are valuable,
     special, and unique assets of Employer's business. Physician shall not, during or after the Agreement Term, disclose such
     proprietary information of Employer or trade secrets of Employer to any other firm, person, corporation, association or other
                                                         Page 8 of21
  Case 8:19-cv-02341-WFJ-JSS Document 17-1 Filed 10/15/19 Page 12 of 26 PageID 81




      entity for any reason or purpose whatsoever, or use such information for Physician's own benefit, without the prior written
      consent of Employer, unless otherwise required to disclose such information in accordance with appropriate judicial process.

  C. In unction. Physician acknowledges that the confidentiality restrictions contained in this Section are a reasonable and
     necessary protection of the legitimate trade secrets and business interests of Employer. In the event of any violation of these
     restrictions, Employer shall be entitled to preliminary and permanent injunctive relief, in addition to any other remedy, and
     shall be entitled to be reimbursed by Physician for any attorneys'fees and costs, at all pre-trial and appellate levels, incurred as
     a result thereof. Nothing herein contained shall be construed as prohibiting Employer from pursuing any other legal or equitable
     remedies available to Employer due to a violation of the restrictions set forth in this Section, including monetary damages and
     relief.

9. COVENANT NOT TO COMPETE

  A. Acknowledgments by Physician. Physician recognizes and acknowledges the following:

      i.   Employer's decision to enter into this Agreement- is induced primarily because of the covenants and assurances made by
           Physician in this Agreement;
      ii. Employer has devoted a considerable amount oftime, effort, and expense to establish Employer's medical practice,
          patient base, and service agreements;:

      iii. Employer's goodwill, medical practice, patient base, and service agreements are valuable assets of Employer, and, as a
           result of Physician's providing services under this Agreement, Physician will have access to Employer's proprietary and
           confidential information, patient base, and representatives of entities with which Employer contracts;

      iv. During the Agreement Term, Physician will not, directly or indirectly, participate in the unauthorized use, disclosure, or
          conversion of any confidential information or goodwill of Employer,and will not use either for his or her sole benefit or
          for the benefit ofany individual or entity other than Employer,or in any other way that harms Employer or diminishes the
          confidential information or goodwill to Employer;'

      v. Irrevocable harm and damage will be done to Employer ifPhys'tcian'competes with Employer, solicits Employer's patients
         to become patients of Physician or others, or solicits representatives ofentities with which Employer contracts to contract
         with Physician or with another organization other than Employer;

      vi. Physician's covenant not to compete and covenants' not to solicit Employer's patients or contracts in this Section are
          necessary (i) to ensure the continuation of the business of Employer and the goad reputation and goodwill of Employer,
          and (ii) to facilitate the enforcement of Physician's promises to ensure the confidentiality of information provided to
          Physician and to promote the goodwill of Employer;

      vii. To the extent Physician's covenant not to compete and covenants not to solicit Employer's patients or contracts in this
           Section contain :limitations as"'to time, geographical area, or scope of activity to be restrained, those limitations are
           reasonable and do not impose a greater restrainC than is necessary io protect the goodwill or other business interests of
           Employer; and

      viii. Although Physician is a medical doctor and Physician's livelihood depends on the professional experience and skill
            developed during Physician's professional practice, Physician's covenant not to compete and covenants not to solicit
            Employer's patients or contracts in this Section will not deprive Physician of the ability to earn a livelihood as a medical
            doctor and Employer has no intent to do so,

  B. Restrictive Covenant. Physician agrees and acknowledges that the covenants contained in this Section are reasonable and
     necessary for the protection of the interests covered in the fully enforceable and ancillary agreements contained in this
     Agreement, including, without limitation, the covenants contained in this..Section. With the exception ofthe services and duties
     that Physician performs for Employer or on Employer's behalf pursuant to the terms of this Agreement, Physician agrees that
     during the Agreement Term and for a period of one (1) years) after the termination of the Agreement Term for any reason
     whatsoever, Physician shall not: i) Within a seven(7) mile radius ofthe Practice, as determined at the time oftermination,(the
     "Restricted Territory")(a)engage in any medical practice, engage in any business,or perform any service, directly or indirectly,
     in competition with the medical services of Employer,(b) have any interest, whether as a proprietor, partner, employee,
     shareholder, principal, agent, consultant, director, officer, or in any other capacity or manner whatsoever, in any enterprise that
     shall so engage in`medical services, or (c)' have any financial interest in any inpatient or outpatient healthcare facility (other
     than a financial interest of less than five percent(5%)of the issued and outstanding stock of apublicly-traded corporation or a
     financial interest in a facility owned or operated by an Affiliate of Employer), in each case, that is located in, provides services
     in, or does any business whatsoever within, the Restricted Territory; or ii) Solicit, recruit or hire any person who is or was an
                                                            Page 9 of2]
Case 8:19-cv-02341-WFJ-JSS Document 17-1 Filed 10/15/19 Page 13 of 26 PageID 82




    employee of Employer or any of its: Affiliates, whether for Physician's benefit or for others with whom Physician may become
    associated.
C. Nonsolicitation of ~mplovees. Within the Restricted Territory, Physician further agrees that for a period oftime equal to one
  (1) years) after termination of the Agreement Term for any reason whatsoever (including expiration), Physician shall not,
   within the Restricted Territory, solicit the services of any employee, consultant, or provider which renders services to, or for
   the benefit of, Employer or any of its Affiliates for Physician's usa or benefit or for any other person's or company's use or
   benefit, or induce or help to induce any employee,consultant or provider that renders services to, or for the benefit of,Employer
   or any of its Affiliates to leave for other employment, without Employer's prior written consent.

D. Nonsolicitation of Business. Within the Restricted Territory, Physician further agrees that for a period oftime equal to one
  (1) years) years) after termination of the Agreement Term'for any reason whatsoever (including expiration), Physician shall
   not, within the Restricted Territory, solicit, serve or accept any business from patients, insurance companies, managed care
   plans, employers or other customers of.the business conducted by Employer or its Affiliates, for services competitive with
   those of Employer and the Practice or request, induce or advise patients, insurance companies, managed care plans, employers
   or other customers of the business as conducted by Employer to withdraw, curtail or cancel their business with Employer or
   assist, induce, help or join any other person or company in doing any of the above activities;
E. No Runnine of Covenant Auring BreAch. With respect to any restrictive covenant which applies after termination of this
   Agreement, if Physician violates such restrictive covenant and Employer brings legal action Por injunctive or other relief,
   Employer shalt not, as a result of the time involved in obtaining the relief, be deprived ofthe benefit of the full period ofsuch
   restrictive covenant. Accordingly, after the termination of the Agreement Term for any reason, for any time period that
   Physician is in violation ofthe restrictive covenants set forth in this Section,such time period.shall not be included in calculating
   any such restrictive covenant time period described in this Section.
F. Buv Out and Alternrtive Annlication of Covenants.: Provided that Physician is not terminated by Employer for cause
   pursuant to Paragraphs 6.A.i,6.A.ii, or b.A.iii("Teemination")hereof,in lieu ofcomplying with the provisions ofthe Restrictive
   Covenant Section hereof, Physician may pay Employer the Buy-out Amount. The "Buy-out Amount" shall be the greater of(a)
   $280,000.00 or (b) the total amount of all remuneration Physician received from Employer for the proceeding twelve (12)
   month period, including any salary, bonuses, and administrative compensation. If Physician has been working for less than
   twelve (12) months, then such Buy-out Amount shall be determined by the average monthly amount of remuneration earned
   by Physician multiplied by twelve (l2). In the event Physician chooses to pay the Buy-out Amount to Employer, such amount
   shall be paid to Employer in full, in cash or other immediately-available funds, within five (5) business days of Physician's
   provision of written, notice to Employer of his/her election to pay the Buy-out Amount. Alternatively, and provided that
   Physician is not terminated by Employer for cause pursuant to Paragraphs.6.A.i, 6.A.ii, or 6.A.iii hereof, Employer agrees that
   the restrictive covenants of the Reslric~ive Covenant Section hereof shall be null and void and of no further force or effect in
   the event any one of the following occurs:(i) Employer discontinues providing the Specialty in the community served by the
   Practice; (ii) Physician enters the private practice of medicine either as a solo practitioner practice or in a group practice,
   provided that such practice does not affiliate with any entity that competes, directly or indirectly, with the business of Employer
   or any of its Affiliates, and provided that Physician remains on the medical staff of an acute care hospital located in the
   community served by the Practice (for purposes of this subsection (ii),joining the medical staff of an acute care hospital shall
   not be deemed as "affiliating" with such an entity); or (iii) Physician terminates this Agreement with cause pursuant to
   Paragraphs 6.B.i or 6.B.ii hereof; provided, however, that the forbearance specified in Subsection (ii) shall be available only at
   Employer's sole and absolute discretion. Notwithstanding the generality of the foregoing, neither the payment by Physician of
   the Buy-out Amount nor the satisfaction by Physician ofone of the: post-termination conditions specified in this Section shall
   relieve Physician from any other obligation arising under this Agreement.
G. Continuity of Care. Notwithstanding any other provision of this Agreement to the contrary, if a patient with whom Physician
   maintains aphysician-patient relationship has an acute illness at the time oftermination ofthis Agreement, Physician shall not
   be prevented from providing continuing care and treatment to that specific patient during the course of such patient's acute
   illness. In such situations, however, Physician shall terminate his physician-patient relationship with such patient at the
   conclusion of the patient's acute illness. For purposes of this section, "acute illness" shall mean an affliction, injury, or illness
   that requires hospitalization or constant medical supervision and is expected to resolve within two weeks of the onset ofsigns
   or symptoms.
H. Anciflary Aereement. The provisions and covenants of this Section shall survive termination ofthis Agreement and shall be
   construed as an,agreement ancillary to the other provisions of this Agreement.
L   Enforcement. The existence'of any claim or cause of action. of Physician against Employer, whether predicated on this
    Agreement or otherwise,shall not constitute a defense to the enforcement by Employer of the provisions and covenants ofthis
    Section. In the event of breach or threatened breach by Physician of any provision of this Section, Employer shall be entitled
                                                        Page 10 of21
  Case 8:19-cv-02341-WFJ-JSS Document 17-1 Filed 10/15/19 Page 14 of 26 PageID 83




       to (i) injunctive relief by temporary restraining order, temporary injunction, and/or permanent injunction, such relief to be
       without the necessity of posting a bond; however, Physician agrees that in the event a bond is required ifan injunction is sought
       by Employer, the agreed amount of the bond shall be no more than one thousand dollars ($1,000.00), (ii) recovery of all
       attorneys' fees and costs. incurred. by Employer in obtaining such relief, and (iii) any_ other legal and equitable relief to which
       Employer. may be entitled, including, without limitation, any and all monetary damages that Employer may incur as a result of
       such.breach or threatened breach. Employer may. pursue any remedy available, including declaratory relief, concurrently or
       consecutively in any order as to any breach, violation, or threatened breach or violation, and the pursuit of one such remedy at
       any time will not be deemed an election of remedies or waiver of the right to pursue any other remedy. if any provision
       contained in this Agreement is determined to be void, illegal, or unenforceable, in whole or in part, then the other provisions
       contained herein shall remain in full force and effecf as ifthe provision that was determined to be void, illegal, or unenforceable
       had not been contained herein. If the restrictions in this Section are deemed unenforceable as written, the parties expressly
       authorize the court or arbitrator to revise, delete, or add to the restrictions contained in this Section to the extent necessary to
       enforce the intent ofthe parties and to protect Employer's goodwill, confidential information, and other business interests.
       Earlv Resolution Conference. This Agreement is understood to be clear and enforceable as written and is executed by both
       parties on that basis. Should Physician challenge any provision, however, as unclear, unenforceable, or inapplicable to any
       competitive activity thaE Physician intends to engage in, Physician first shall notify Employer in writing and meet with an
       Employer representative and a neutral mediator(if Physician elects io retain one at his or her expense)to discuss resolution of
       any disputes between the parties. Physician shall provide this notification at least fourteen (14)days before Physician engages
       in any activity on behalf of him/herself or a competing entity or engages in other activity that could foreseeably fall within a
       questioned restriction. The failure to comply with this requirement shall waive Physician's right to challenge the reasonable
       scope, clazity, applicability, or enforceability ofthis Agreement and its restrictions at a later time. All rights of both parties will
       be preserved ifthe early resolution conference requirement is complied with even ifno agreement is reached in such conference.

10. FEES

   A. Fees for Services. All fees, compensation, monies, and other things of.value received or realized as a result of the rendering
       of services hereunder by Physician shall belong to and be paid and delivered to Employer, and Physician hereby assigns to
       Employer any rights Physician has to payments made by Medicare, Medicaid, any commercial insurance and/or managed care
       plan, and any other entity or person for such services. Physician agrees to take all reasonable actions requested by Employer to
      .assist in the collection of accounts receivable for such services. Physician agrees that Physician's sole compensation for the
       provision of such services shall be the.compensation. paid by Employer to Physician as described herein. Physician agrees to
       promptly remit to Employer any other payments received by Physician in consideration for such services. Physician may
       however retain payments arising out ofthe performance ofPermitted Outside Medical Services in accordance with Section 3.G
       above.

   B. Setting of Fees. Employer shall have exclusive authority to,determine'the fees, or a procedure for establishing the fees, to be
      charged patients, even though such patients may be treated by Physician in the course ofPhysician's,employment by Employer.
      In all cases,such charges shall be;comparable with the usual and customary charges for similar services in the local community.
      Employer shall determine whether and upon what terms Physician and Employer shall participate in any program or contract,
      whether government-sponsored orprivately-sponsored.

   C. Power of A,ttornev. Physician does hereby appoint Employer as Physician's attorney-in-fact to execute, deliver or endorse
      checks, applications for payment,:; insurance claim forms or other instruments required or convenient, as determined by
      Employer in its sole discretion, to fully collect, secure or realize all sums lawfully due to Employer, for services rendered by
      Physician-under this Agreement during the Agreement:Term. The.power of attorney is coupled with an interest, is irrevocable.
      and shall survive expiration or termination of this Agreement.

   D. Billine and Collection. Physician agrees that,. during the Agreement Term, Physician shall not bill to or collect from any
      patient or third party payor any amount for services rendered hereunder. Physician hereby irrevocably assigns and grants to
      Employer the- right to bill and collect from patients or third party payors for all services rendered by Physician hereunder,
      regardless of the location where any such services may be rendered by Physician. Physician agrees to execute any and all
      documents deemed necessary or desirable by Employer to carry out the provision of this Section. Unless otherwise agreed by
      Physician, all billing and collection activities shall be conducted as part ofthe regular business operations ofthe Aractice. Such
      procedures shall include, but not be limited to, sending bills, filing insurance claims, and making phone calls. Physician shall
      complete billing and. charge information on all patients, even if Physician desires to waive or discount charges. If Physician
      wishes to waive or discount any charges an any patient for Physician's services, Physician shall not do so without the consent
      of Employer unless such waiver or discount is within Employer's established policy guidelines.

   E. Accounting Reports and Review. Employer shall have available for Physician lists of fees charged for particular services for
      particular payors and shall update these lists on a regular basis as fees and payors change. Employer also shall provide to
                                                         Page 1 I of21
 Case 8:19-cv-02341-WFJ-JSS Document 17-1 Filed 10/15/19 Page 15 of 26 PageID 84




       Physician, on a monthly basis, production reports which list the billings attributable to services provided by Physician and in
       the Practice, the collections in connection with the services provided by Physician and the Practice, and accounts receivable in
       connection with provision of said services, such reports to be provided within thirty (30) days after the applicable month to
       which such reports relate.

1 1. LIMITATIONS OF AUTHORITY

   A. Physician agrees not to enter into any transactions on Employer's behalf without the express written consent of Employer,
      including, but not limited 40, the following actions:                  _

       i.   Pledge the credit of Employer or any of its other employees;

       ii. Bind Employer under any contract, agreement, note, mortgage or other agreement;
       iii. Bind, release, or discharge any debt due Employer; or

       iv. Sell, mortgage, transfer or otherwise dispose of any assets of Employer.

   B. Physician shall hold Employer harmless from any loss attributable to a violation ofthis covenant. Notwithstanding anything to
      the contrary in this Section, Physician shall advise and assist Employer in securing and retaining contracts in the name and for
      the accoune of Employer with such ;individuals or entities necessary for the proper and efficient functioning of Employer.

12. NOTICE

   A. All notices required or permitted to be given under the terms of this Agreement shall be in writing, and shall be effective upon
      delivery if delivered to the addressee in person, effective three (3) business days after mailing if mailed by certified mail,
      postage prepared, return receipt requested, or effective the next business day if delivered by overnight courier with charges
      prepaid, as follows:
       Ifto Employer:

       Citrus Specialty Group, Inc.
       Attn: Chief Executive Officer
       502 W Highland Blvd.
       Inverness, Florida 34452

       With Copy to:

       One Park PIaTa
       P O Box 550
       Nashville, 7'N 37202-0550
       Attn: General Counsel

       Ifto Physician:

       Honey Milestone, MD
       1932 Funston St
       Hollywood, FL 33020

       or to such other address as either party shall have designated for notices to be given to him or it in accordance with this
       Section.
13. MISCELLANEOUS
   A. Recitals. The recitals are true and correct and are incorporated herein in-their entirety.

   B. Severabilitv. Ifany provision ofthis Agreement shall be held invalid, illegal,or unenforceable for any reason or in any respect,
      such invalidity, illegality, or unenforceability shall not affect any other provision hereof, and the remainder ofthis Agreement
      shall nevertheless remain in full force and effect. If any provision of this Agreement shall be held invalid or unenforceable
      under any particular circumstances, it shall nevertheless remain in fuU force and effect in ali other circumstances.


                                                            Page 12 of21'
Case 8:19-cv-02341-WFJ-JSS Document 17-1 Filed 10/15/19 Page 16 of 26 PageID 85




C. Assienment. Employer may assign all of its rights and duties under this Agreement without recourse to any Affiliate or to any
   entity that purchases all or substantially all of the operating assets of Employer, provided that any such assignment shall not
   abrogate any compensation of Physician. Physician may not assign his/her rights or duties herein without the prior written
   consent of Employer. Any such assignment by Physician witkoutthe prior written consent of Employer shall be null and void.
   This Agreement may.otherwise be assigned upon the'.written agreement.of both parties.
D.     f'fset. Employer hereby is authorized to of~'set any sums owed by Physician to Employer hereunder, or owed by Physician to
     any Affiliate of Employer under any arrangement, against Physician Compensation or against any other sums payable to
     Physician by Emp{oyer or by any Affiliate of Employer.
E. Governine Law and Venue. This Agreement shall be governed by, and construed and enforced in accordance with, the laws
   of the state in which the Practice is located. Any action or claim arising from, under or pursuant to this Agreement shall be
   brought in the courts, state or federal, within the state in which the Practice is located, and the parties expressly waive the right
   to bring any legal action or claims.i.n any other courts. The parties hereto hereby consent to venue in any state or federal court
   within the state in which the Practice is located having jurisdiction over the County for all purposes in connection with any
   action or proceeding commenced between the parties hereto in connection with or arising from this Agreement.
F. Arbitration. Except as to the provisions contained in Sections 8 and 9, the exclusive jurisdiction of which shall rest with a
   court ofcompetent jurisdiction in the state in which the Practice is located, any controversy or claim arising out of or related
   to this Agreement, or any breach thereof, shall be settled by arbitration in the County, in accordance with the rules and
   procedures of alternative dispute resolution and arbitration established by the Alternative Dispute Resolution Service of the
   American Health Lawyers Association ("AHLA"),and judgment upon any award rendered may be entered in any court having
   jurisdiction thereof. Such arbitration shall be conducted before a single AHLA arbitrator selected jointly by the parties, or in
   the event the parties are unable to agree, designated by the AHLA. To the extent permitted by law, the Parties hereby jointly
   and severally waive any and all right to trial by jury in any action or proceeding arising out ofor relating to this Agreement,or
   the obligations hereunder. The Parties each represent to the othei that this Waiver is knowingly, willingly and voluntarily'given.
   This provision does not preclude Employer from filing any cross-claim or third-party claim against Ahysician in a court oflaw
   as a result of litigation initiated against Employer by a third party.
G. Waiver. Any waiver by any party hereto of a breach of any provision of this Agreement shall not operate or be construed as a
   waiver of any other provision hereof and shall not be effective at all unless in writing. A waiver of any of the terms and
   conditions hereof shall not be construed as a general. waiver by either party, and such waiving party shall be free to reinstate
   any such term or condition, with or without notice to the other party.
H. Entire A~reement/Amendment. This Agreement contains the entire agreement between the parties hereto and supersedes all
   prior agreements, whether oral or in writing, with.respect to the subject matter hereof. No change, addition,or amendment shall
   be made except by written agreement executed by alf ofthe parties hereto. This Agreement shall be binding upon and inure to
   the benefit of the parties hereto and their respective successors and assigns, subject to the restriction on assignment set forth
   above.
1. Survival. The provisions of this Agreement, including but not limited to Sections 8 and 9, shall survive the termination of
   Physician's relationship with Employer and the assignment of this Agreement by Employer to any successor or assign.
J. Confidentiality. Except as otherwise required by law, Physician hereby agrees to hold in the strictest confidence all of the
   terms and conditions set forth herein; provided, however, that Physician may disclose the terms hereof to his/her attorneys,
   accountants and other financial and,legal advisors as reasonably necessary. Failure to'do so, at the discretion ofEmployer, may
   constitute cause for immediate termination of this Agreement.
K. Expenses. Each party to this Agreement shall pay its own costs and expenses in connection with the transaction contemplated
   hereby.
L. Counterparts. This Agreement may be executed by the parties in counterparts, each of which shall be deemed an original, and
   all of which together shall constitute one and the same instrument. Any signatures on behalf of Facility required by this
   Agreement or written approval required hereunder may be electronic signatures in accordance with law.
M. ~leCtronic Documents.. The psirties agree that the original of this document;including the signature page, may be scanned and stored in
   a computer database or similar device, and that ar►y printout or other output readAble by sight, the reproduction ofwhich is shown to uccurs►tely
   reproduce the original of this document, may be used for any'purpose just as if it were the original, including proof of the content of the
   original writing,                                     ,.

N. Bindine Effect. This Agreement shall not become effective or legally binding upon either party until signed by both Employer
   and Physician.
                                                    Page l3 of 2l
Case 8:19-cv-02341-WFJ-JSS Document 17-1 Filed 10/15/19 Page 17 of 26 PageID 86




 O. Intellectual Proaerty. All patents, formulae, ideas, inventions, processes, copyrights, know-how, proprietary information,
    trademarks, trade names, or other developments for future improvements to patients that are conceived or worked on by
    Physician while he or she is an employee under this Agreement are the property of Employer, and all royalties, fees or other
    income attributable thereto shall be the sole property of Employer, and Ahysician shall have no right thereto. Notwithstanding
    the foregoing, any intellectual property developed through Physician's sole effort, not during the hours Physician is providing
    services to the Employer hereunder, and not materially using the Employer's resources, shall constitute a Permitted Outside
    Medical Service within the meaning of Section 3.G,;are Physician's :property, all royalties, fees or other income attributable
    thereto shall be Physician's sole property, and neither Employer.nor its Affiliates shall have any right thereto.
P. Duty to Defend and lndemnifv. To the extent not covered by liability insurance carried by the parties, each party shall be
   solely responsible for its own claims, liabilities, damages, injuries, suits, demands,and expenses ofall kinds(including, without
   limitation, attorneys' fees and court costs), that may result or arise from tortious, criminal, or discriminatory conduct by such
   party, or by any member, partner, employee, representative, agent, or contractor of such party, and such party shall defend,
   indemnify, and hold harmless the other party and any members, partners, employees, agents, representatives, and contractors
   ofthe other party from and against such losses or damages. In the event that a claim is made against both parties, it is the intent
   of both parties to cooperate in the defense ofsuch claim and to cause: their insurers to do likewise. Physician agrees to cooperate
   in all litigation matters affecting Employer to the extent Physician does-not have a conflict of interest.
Q. Use oP Phxsician's Name, In consideration of the salary, bonuses, and benefits as set forth in Section 4 hereof, Physician
   hereby grants Employer the exclusive right to use his or her name and likeness in any lawful advertising and marketing
   conducted by Employer without any additional compensation or remuneration to Physician.
R, Medicare Access. Upon written request of the Secretary of Health and Human Services or the Comptroller General or any of
   their duly authorized representatives, Physician shall- make available to the Secretary or Comptroller General those contracts,
   books, documents, and records necessary to verify the nature and extent of the cost of providing his/her services. tf Physician
   carried out any of the duties of this Agreement with a value of$10,000.00 or more over a twelve(12) month period through a
   subcontract with a related individual or organization, Physician sfiall include this requirement in all such subcontracts. The
   parties agree that any attorney-client, accountant-client, or any other legal privilege shall not be deemed waived by virtue of
   this section.




    [N WITNESS WHEREOF,the parties hereto have executed this Agreement as ofthe day and year written below..

     PHYSICIAN:

     Honey Milestone, D

                                     -- - ..~._._   ._ . ~
                                                         -
                                                                                       Date:             )
    (Signal re)
    l~u17~[~]'~
    Citrus Specialty Group, lnc. d/b/a Genesis Women's Center
    By:!S/Kenneth Griffin                                                                      Date: June 1.2017
       Vice President




                                                                           ••   ': 3




                                                         Page 14 of21
Case 8:19-cv-02341-WFJ-JSS Document 17-1 Filed 10/15/19 Page 18 of 26 PageID 87




                                                 PHYSICIAN COMPENSATION

 A. The following definitions shall apply in the calculation ofPhysician Compensation:

         WRYUs- is defined as the number of units attributed to each professional service performed by Physician, as such WRVUs
         aTe listed in the Federal Register as published on November 2, 1998, by the Department of Health and Human Services
         and the Centers for Medicare and Medicaid Services, and updated via the most recent rulemaking from such authorities.

         Employer shall have the right to review and make an appropriate reduction in WRVU credits in situations which include
         but are not limited to: (i) WRVU for respective CPT code falls outside the contractually approved CPT code series or
         range;(ii) no charge is associated with the WRVU in the applicable regulations; (iii) Physician generates WRVU(s) but
         fails to execute properly a required Medicare Advance Beneficiary Notice for the WRVU(s) involved; (iv) Physician
         generates an evaluation and management("E/M")visit and WRVU value but the claim is denied due to that particular E/M
         service's exceeding the maximum number of E/M visits allowed per day;(v)Physician generates a WRVU for a service
         that is denied due to a lack of proper documentation by Physicia~i;(vi) Physician generates a WRVU for a service that is
         denied because the service is not deemed medically necessary; (vii) Physician generates a WRVU for a service that is
         deemed to be a duplicate billed .service by the payor and,. therefore, not eligible for reimbursement; (viii) Ahysician
         generates a WRVU for a service that is subsequently denied'due to that service's inclusion in a global billing period; and
        (ix) Physician generates a charge and WRVU(s) for a service that represents a multiple procedure and, consequently,
         results in a percentage reduction ofthe maximum:allowable charge; in this situation, the WRVU credit will be reduced by
         the same percentage reduction. If Physician is inadvertently given WRVU credit and compensation for such when s/he
        should not be, such compensation is subject to being recouped by Employer.

         Do!!ar Conversio~r Factor — is defined as the numeric factor by which Physician's WRVUs are multiplied to calculate
         Physician Compensation. Physician's Dollar Conversion Factor shall be $40.00.

B. Physician Compensation. Physician Compensation shall equal .:the; product of Physician's WRVUs for the respective
   calculation period and Physician's Dollar Conversion Factor for the same period. Physician Compensation shall be payable as
   follows:
         Bl-Weekly Draw. Beginning with the first payroll as established by Employer after the Effective Date, Employer shall pay
         to Physician the sum of$10,769.00 bi-weekly as a draw in respect of Physician Compensation for such bi-weekly period
        ("Bi-Weekly Draw"); the amount of such draw for Physician's first pay period and Physician's last pay period will be
         determined based on the number of days worked in each ofsuch pay periods. Employer will pay Physician the Bi-Weekly
         Draw in accordance with its general payroll practices and shall have the option to modify the Bi-Weekly Draw to reflect
         Physician Compensation more accurately.

     ii. ReconcilialJon of Draw. The excess or deficit of actual Physician'Compensation as compared to Physician's Bi-Weekly
         Draw shall be reviewed and reconciled on both a quarterly basis:and upon expiration or earlier termination of this
         Agreement ("Reconciliation"). Such Reconciliation shall occur no _later than by the end of the next full calendar month
         immediately following the end of such quarter or termination or expiration"of this Agreement (each, a "Reconciliation
         Period"). The Reconciliation shall be performed on a calendar year(and not contract-year) basis, and the results of such
         Reconciliation shall be provided to Physician.

         a. Quarterly Reconciliations (Not Applicable to.Expiration or Termination of Tlris Agreeme~rt). At the end of each
            calendar quarter during the Agreement Term, Employer shall perform the required Reconciliation for the period
            ending as ofsuch date. Ifthere is a cumulative, net excess in Physician Compensation as compared to the cumulative
            Bi-Weekly Draw for such quarter, Physician shall ;be paid the excess, net of applicable employment taxes and
            withholdings, by the 15th business day after the Reconciliation Period. Ifthere is a cumulative deficit(the cumulative
            Bi-Weekly Draw for the period exceeds Physician Compensation generated by the actual professional production of
            Physician), such deficit shall be "rolled forward" to the: next calendar quarter of this Agreement.

         b. Semiannual-True-up a~td-Reco~iciliallo~t Upon-ExplralTo~r or Earlier Terminatio~r. -At the end of each June and
            December (each, a "True-up Date") during the Agreement Term (and upon expiration or earlier termination of the
            Agreement Term), Employer shall perform the required Reconciliation for the six-month period ending as of such
            True-up Date (or the period between the last Reconciliation and expiration or earlier termination of the Agreement
                                                       Page 15 of2l
Case 8:19-cv-02341-WFJ-JSS Document 17-1 Filed 10/15/19 Page 19 of 26 PageID 88




             Term). Ifthere is a cumulative, net excess in Physician Compensation as compared to the cumulative Bi-Weekly Draw
             for such period, Physician shall be paid the excess, net of applicable employment taxes and withholdings, by the 15th
             business day after the Reconciliation Period. Conversely, if there is a cumulative deficit(the cumulative Bi-Weekly
             Draw for the period exceeds Physician Compensation generated by the actual professional production of Physician),
             or in the event such deficiC exists upon expiration or earlier termination ofthe Agreement Term,Physician shall repay
             the amount ofsuch deficit, in full, by l Sth business day after the Reconciliation Period; provided, ho►vever, that if the
             Effective Date occurs during the two calendar months preceding either True-up Date, Employer, in its sole and
             absolute discretion, may allow such deficit to be_"rolled .forward" to the. next calendar quarter of this Agreement.

    iii. Notwithstanding the generality'of the foregoing, at no time during the, Agreement Term shall physician Compensation plus
         any and all other remuneration exceed fair market value ("FMV"): Accordingly, Employer may conduct an FMV analysis
         of Physician Compensation during the term hereof and will reduce Physician Compensation after completion of such
         analysis if necessary to reflect a reduction in F[vIV.

C. Benefrts In addition to Physician Compensation, Physician shall be entitled to receive the following benefits:

    i.   PTD and CME Leave. During the Base Guarantee Period, Physician shall be entitled to 25 days per year (to be pro-rated
         for partial years) for personal time off and/or medical convention continuing education ("Leave"). If the Base Guarantee
         Period ends prior to the end of a calendar year, Leave-will be pro rated based on the' number of months of the Base
         Guarantee Period during the calendar yeaz divided by twelve (1.2). During or after the Base Guarantee Period, if Physician
         desires, Physician may take unpaid time off for personal business, educational meetings, and/or professional society
         meetings, provided that the Employer is adequately covered. Leave is to be used for time away from the office
         (notwithstanding any on-call duties Physician may have during such time) for personal time, sick time, vacation time,
         holidays, medical conventions or continuing medical education. Unused days of Leave cannot ba carried over to the
         following calendar year. Leave may not be cashed out at any time, including at termination of employment. Physician
         agrees that all requests for Leave shall be scheduled to accommodate the needs of Employer and shall require Employer's
         pre-approval. Except for an emergency, arrangement for all absences must be made and approved by Employer at least
         l5 days in advance.

    ii. Dues, Subscriptions and CMEAI/vwance;. Employer shall pay or reimburse Physician for up to $5,500A0 per calendar
        year for the following: (a) membership. dues arid, medical subscriptions, board certification fees, educational materials,
        and (b) Physician's reasonable expenses incurred in connection with Leave related to medical conventions or continuing
        education, including registration fees, travel expenses, lodging and meals (please refer to Employer's travel policy for
        guidance on reasonable expenses). Employer shall pay or reimburse Physician for up to $1,000.00 per calendar year for
        credentialing fees. All such expenses must be pre-approved by Employer, in accordance with HCAPS and Employer's
        policies and documented in accordance with [RS guidelines.

    iii. Pre-Employment Expenses. In accordance with its policies, Employer shall pay or reimburse Physician for those pre-
         employment expenses associated with Physician's employment- hereunder, including, without limitation, medical staff
         dues at Affiliated hospitals, licensures, Drug Enforcement Agency fees, Bureau ofNarcotics and Dangerous Drugs (or
         other similar state agency) fees, and board certification Fees not to exceed $2,500.00. In the event Physician does not
         commence employment under this Agreement for any reason, Physician immediately shall repay, upon demand, any such
         pre-employment expenses that are paid or reimbwrsed by Employer prior to the Effective Date of this Agreement.

    iv. Business-RelatedMeetings, Traini►rg, Expenses, Medico! License, Medical S~ajjApplicatlon a►id Provider Enropment.
        During the Agreement Term, Employer may' pay or reimburse Physician for reasonable costs and expenses incurred by
        Physician for tiffs ar her participation in business-related training, education or other meetings or business related expenses
        on behalf of Employer or Employer's affiliates, including, without limitation, registration fees, travel expenses, lodging,
        meals, medical staff memberships at hospitals Affiliated with Employer and approved outreach facilities, licensure, Bureau
        of Narcotics and Dangerous Drugs (or other similar state agency) fees, Drug Enforcement Agency registration fees and
        provider enrollment (please refer to Employer's travel policy for guidance on reasonable expenses) as pre-approved by
        Employer.

    v. Cellular Te%phone a~td Pager Expe~tses. During the Agreement Term, Employer shall pay or reimburse Physician for
       Physician's business-related cellular telephone, pager, andlor pager service expenses.




                                                         Page t6 of2l
Case 8:19-cv-02341-WFJ-JSS Document 17-1 Filed 10/15/19 Page 20 of 26 PageID 89




                                                (Base Guarantee WRVU Version)

                                                       EXHIBIT B-WRVU

   Base Guarantee. Provided that the terms and conditions set forth in this Agreement are met,Physician shall, during the period
   beginning with the Effective Date through the first anniversary thereof, receive a minimum guaranteed base compensation of
   $10,769.00 bi-weekly ("Base Guarantee Period")..:At all times during,the Base Guarantee Period, Employer shall reconcile
   such bi-weekly payments in accordance with Section B.ii of Exhibit A.4 to the Agreement. In the event such reconciliation
   reveals a deficit between Physician Compensation as determined on a'WRVU basis, Physician, shall retain the guarantee
   amount. In the event Physician Compensation as determined on a WRVU basis exceeds the guarantee amount, Physician shall
   be paid the greater amount at the end of each Reconciliation Period {subject to applicable payroll withholdings). During the
   Base Guarantee Period, Physician's cumulative year-to-date deficit, if any, will be forgiven at the end ofeach contract year and
   at the end of the Base Guarantee Period as long as Physician has not been paid in excess of the guarantee amount. After
   expiration of the Base Guarantee Period, Physician shall be paid in accordance with Exhibit A.4 to this Agreement.
   Notwithstanding the generality ofthe foregoing, at no time during the Agreement Term shall Physician Compensation and any
   other remuneration exceed fair market value ("FMV"). Accordingly, Employer may conduct an FMV analysis of Physician
   Compensation during the term hereof and will reduce Physician Compensation after completion ofsuch analysis if necessary
   to reflect a reduction in FMV.




                                                       Page l7 of 21
Case 8:19-cv-02341-WFJ-JSS Document 17-1 Filed 10/15/19 Page 21 of 26 PageID 90




 PHYSICIAN EMPLOYMENT AGREEMENT
 PRIOR ACTS COVERAGE ADDENDUM
 HCAPS-459PRI 4/2017
 Contract CSG-121928,Supplement 0


 This PRIOR ACTS COVERAGE ADDENDUM is attached to, made a partof, and executed simultaneously with that particular
 Physician Employment Agreement("Agreement").

As a condition to Employer's employment of Physician pursuant to the terms of the Agreement, Employer shall provide Physician
with prior acts coverage through Health Care Indemnity, Inc., a Colorado corporation and affiliate of Employer("HCl"), providing
insurance coverage for Physician for services rendered to his/her patients prior to the Effective Date of the Agreement. Physician
shall cooperate with HCI to obtain such prior acts coverage and, to the extent necessary, in HC['s defense ofany claims made under
such policy, whether during or after the'Agreement Term.-

 IN WITNESS WHEREOF,the parties hereto have executed this Addendum as of the day and year written below.

 PHYSICIAN:

 Honey Milestone, MD


                                                                                                    c
(Sign lure)                                                                             at

 EMPLOYER:
Citrus Specialty Group, lnc. d/b/a Genesis Women's Center

By: /S/Kenneth Griffin                                                    June 1.2017
     Vice President                                                       Date




                                                        Page IS of21
Case 8:19-cv-02341-WFJ-JSS Document 17-1 Filed 10/15/19 Page 22 of 26 PageID 91




 PHYSICIAN EMPLOYMENT AGREEMENT
 CALL COVERAGE COMPENSATION ADDENDUM -CITRUS MEMORIAL HOSPITAL
 HCAPS-400B Rev 1/2017
 Contract CSG-121928,Supplement 0

'CHIS FACILITY CALL COVERAGE COMPENSATION ADDENDUM is attached to, made a part of, and executed
simultaneously with that particular Physician Employment Agreement(the "Agreement").
 A. You will provide call coverage services at Citrus Memorial Hospital ("Hospital") through a separate Professional Services
    Agreement between Practice and Hospital.
 B. Physician agrees to provide ten (10) twenty-four (24) hour call coverAge shifts per month as part of standard compensation.
    Cap coverage services provided in excess of ten (10) shifts per month, pursuant to this Addendum, shall be separately
    compensated, as set forth in Section C below.
 C. Under the terms and conditions ofthe above-referenced Professional Services Agreement, Hospital shall make payments to the
    Employer for Physician'scoverage services at Hospital. Employer shall in turn pay Physician,as employee compensation under
    the Agreement, the equivalent of$525.00 per twenty-four(24)hour shift, beginning with the eleventh (11th)twenty-four(24)
    hour shift per month, not to exceed seven(7)paid shifts per month,up to a maximum of $3,675.00 per month, which amounts
    to an annual maximum of$44,100.00, less any applicable W-2 withholdings:
 IN WITNESS WHEREOF,the parties hereto have executed this Addendum as ofthe day and year written below.
 PHYSICIAN:

 Honey Milestone, MD



(Signature}                                                               Date
 PRACTICE:
 Citrus Specialty Group, Inc. d/b/a Genesis Women's Center
 By: /S/Kenneth Griffin                                                   June 1.2017
   Vice President of Practice                                            Date
Case 8:19-cv-02341-WFJ-JSS Document 17-1 Filed 10/15/19 Page 23 of 26 PageID 92




 PHYSICIAN EMPLOYMENT AGREEMENT
 ADDITIONAL COMPENSATION:=RELOCATION ADDENDUM
 HCAPS-400REL Rev. 11/2015
 Contract CSG-121928,Supplement 0


 This Addendum is attached to, made a part of, and executed simultaneously. with that particular Physician Employment Agreement
(the "Agreement").

 A. Subject to Practice's policies and procedures concerning moving and relocation reimbursement, Practice shall reimburse you
    up to a maximum of$15,000.00:("Relocation Amount") for reasonable expenses you incur in moving your personal effects,
    household furnishings, and residence from Hollywood,Florida to Inverness, Florida or surrounding areas. You will be required
    to submit to Practice valid invoices documenting the. expenses incurred within one hundred eighty (l80) days of your actual
    relocation.

 B. The Relocation Amount shat{ be amortized over the Agreement Term. If the Agreement is terminated for any reason prior to
    the expiration of the term stated in the Agreement,-you agree to immediately, upon demand,pay to Practice the Unamortized
    Amount (as defined below) plus interest at twelve percent(12%) per annum that begins to accrue thirty (30) days after the
    termination date. The "Unamortized Amount" shall equal the total Relocation Amount paid by a fraction. The numerator of
    that fraction shall equal the sum ofthe whole and partial calendar months measured from the date the Agreement is terminated
    through the end of the term specified in-the Agreement. The denominator of that fraction shall equal twelve(12) multiplied by
    the number of years in the Term ofthe Agreement.

C. Notwithstanding the foregoing paragraph, ifthe Agreement is terminated "without cause" by the Practice or "for cause" by you
   prior to the expiration ofthe term ofthe Agreement, you shall have no obligation to repay the Practice the Unamortized Amount.

!N WITNESS WHEREOF,the parties hereto have executed this Addendum as of the day and year written below.

 PHYSICIAN:

 Honey Milestone, MD
      n

                 -_._____._~~                                                                    f
(Signature                                      —                                      at

PRACTICE:

Citrus Specialty Group, Inc. d/b/a Genesis Women's Center

 By: /S/Kenneth Griffin                                             June 1.2017
   Vice President                                                   Date




                                                       Page 20 of2 t
Case 8:19-cv-02341-WFJ-JSS Document 17-1 Filed 10/15/19 Page 24 of 26 PageID 93




 PHYSICIAN EMPLOYMENT AGREEMENT
 ADDITIONAL COMPENSATION -COMMENCEMENT BONUS ADDENDUM
 HCAPS-400SIC Rev.6/2015 v8
 Contract CSG1219Z8,Supplement 0'

 This Addendum is attached to, made a part of, and executed simultaneously with that particular Physician Employment Agreement
(the "Agreement").
 A. Practice will pay you a Commencement Bonus of $25,000.00("Commencement Bonus"). Such Commencement Bonus, less
    any applicable W2 withholdings shall be payable after the Effective Date of the Agreement, and Practice's receipt of all
    necessary employment and credentialing paperwork.
 B. The gross amount of the Commencement Bonus shall be amortized over the Agreement Term. If the Agreement is terminated
    for any reason (other than "without cause" by the Practice or"for cause" by you) prior to the expiration of the term stated in
    the Agreement, you`agree to immediately, upon demand, pay to Practice the unamortized gross amount ofthe Commencement
    Bonus paid to you. The unamortized amount shall'be calculated by multiplying the total gross Commencement Bonus paid by
    a fraction. The numerator ofthat fraction shall equal the sum of the whole and partial calendar months measured from the date
    the Agreement is terminated through the end of the term specified in the Agreement. The denominator ofthat fraction shall be
    equal to twelve(12) multiplied by the number of years in the Term of the Agreement.
 C. Ifthe Agreement is terminated "without cause" by the Practice or "for cause" by you prior to the expiration ofthe term of the
    Agreement, you are not required to repay any amount of the Commencement Bonus as long as the payment ofthe addition of
    your Commencement Bonus to your total compensation for. the actual employment period does not result in compensation to
    you in excess of fair market value. tf your total compensation does exceed fair market value as a result ofthe Commencement
    Bonus, you agree to promptly pay to Practice the difference between the total compensation you received and fair market value
    compensation for the. actual employment period plus interest at twelve percent(12%) per annum that begins to accrue thirty
   (30)days after the termination date.
 IN WITNESS WHEREOF,the parties hereto have executed this Addendum as of the day and year written below.
 PHYSICIAN:

 Honey Milestone, MD


/ ~"                                                                 _    --~                    f
(Signature)                                                                           Date
 PRACTICE:
 Citrus Specialty Group, Inc. d/b/a Genesis Women's Center
 By: /S/Kenneth Griffin                                              ]une 1.2017
      Vice President                                                 Date
Case 8:19-cv-02341-WFJ-JSS Document 17-1 Filed 10/15/19 Page 25 of 26 PageID 94




                               EXHIBIT 2
Case 8:19-cv-02341-WFJ-JSS Document 17-1 Filed 10/15/19 Page 26 of 26 PageID 95




                                                                                              :~'iEi~.:u~t t. ?Ol Y~



 Citrus Speci~ity t~rcru~~, lnr..~
 5Q2 West Ni~l~l~rr~~ C3~~d.
 [r►verness, Flarida :3~4~2


         Attn; Hurtzar~ Flesa~~rcrs



 C}e~r Hos~itai Adminisfr~ta~`:

 Ti~ris le#~er is to notify you ~[i~t r~e~rri~i~~,}ly. E ~~sr~ r~~~ic~«in~ ~r~rn nay pasition within Citrus
 S~eriaEty Crap, Ir7c.. [filly f~s~ ~~iG,~~ of c~-~~~~lc~yi~~~nt >>vill Viz; ~)c~c~b~r 30, ?C11~ tnir~ef~~ (9Gj
 days from toci~y).

 Kesic~nin~ t~~c~~~~ t1~~is job is not ~r7 ~~sy ~;~cisi~n for my f~iZ~ily ~ai~ci E. !~ ~~~ agrc~-;met7t can
 be rnaCie regarding ~h~ ch~s~~g~s ff~~t f c~rapos~d i~ rrzy~ ~EY~~i1 to Pts. Nafali~ i-~~~nt~r cfat~~
 .duly 't 3, ZO'i $, t em open to disc~!~~;ioi~

 l~n~ ~ro~#!~ and learninr~ Gr:~E~art~~~~it~~s d~~rm~ any Pn7f~!GyiY~t;r~t 11~r~ ~ru invalu~ ~fe arld i
 am truly ~c rat~f~~l. t ~vQulc! like to th~,~l; .~.If Che sluff inerr!b~r of Citr~i~ Memt~ria[ Hospital
 ~~~~ Citrus S~e~i~(ty Group, Inc. ~t~r ~~II tl~~c h ip ~r~ci s~~p~aoi~t tl~~y h~v~ r~nd~r~ci sir~c~
 day o►~e. 7 really ~njQy~d +~,~rkinc~ l~~f~ ~r~ci Have I~aci rFv~~~~cfir~~ cx~cri~nc~;s thaf { ~~~il~
 carr~,r t~Jith m~ far~ver.

   are wilfi~~g fa Delp i~. any ~,v~y t~ ~~~~ke tFyf~ frai~5itiort ~~ ~rn~~ti~i ~;; ~ussiE~r~. 1~t~is
 int;lucie~ assi~~ing i~~ r~cr~titiEi;~ any! training ~~~y r~j~l~c~i~~r1t. P1~;--,s~ I~t m~c know if tf~ete
 is ~nythinc~ specific that you ~~~auicf li~c~ m~ t~s do.



 Respec~'uE(y.




    ~~                                          . _ -~ _.
                                 -___..__ . ___.__
 I-Ib~cy [v~il~stone, NID
